DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art fails to teaching and or suggesting of a blood pressure measurement system comprising: a first transceiver configured to wirelessly transmit a signal representing the processed pressure sensor values by performing steps comprising: wirelessly transmitting, at a first frequency, a first packet that includes at least a first processed pressure sensor value, a second processed pressure sensor value, and a third processed pressure sensor value, among the processed pressure sensor values, wirelessly transmitting, at a second frequency that is different from the first frequency, a second packet that includes at least the second processed pressure sensor value, the
third processed pressure sensor value, and a fourth processed pressure sensor value, among the processed pressure sensor values, and wirelessly transmitting, at a third frequency that is different from the first and second frequencies, a third packet that includes at least the third processed pressure sensor value, the fourth processed pressure sensor value, and a fifth processed pressure sensor value, among the processed pressure sensor values.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from examiner should be directed to primary examiner craft is Van Trieu whose telephone number is (571) 2722972. The examiner can normally be reached on Mon-Fri from 8:00 AM to 3:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. Hai Phan can be reached on (571) 272-6338.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786- 9199 (IN USA OR CANADA) or 571-272-1000.




/VAN T TRIEU/
Primary Examiner, Art Unit 2685                                                                                                                                                                                                        
09/17/2021